UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ST. PAUL REINSURANCE COMPANY,          
LIMITED,
                 Plaintiff-Appellee,
                 v.                             No. 02-2014

CLARENCE RUDD,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                       (CA-01-568-5-BO(3))

                       Argued: April 1, 2003

                      Decided: June 17, 2003

        Before MICHAEL and KING, Circuit Judges, and
     Terry L. WOOTEN, United States District Judge for the
        District of South Carolina, sitting by designation.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Steven Hume McFarlane, MCFARLANE LAW OFFICE,
P.A., Louisburg, North Carolina, for Appellant. Michael Edmond
Weddington, SMITH, ANDERSON, BLOUNT, DORSETT, MITCH-
ELL & JERNIGAN, L.L.P., Raleigh, North Carolina, for Appellee.
ON BRIEF: Jane R. Langdell, SMITH, ANDERSON, BLOUNT,
2                   ST. PAUL REINSURANCE v. RUDD
DORSETT, MITCHELL & JERNIGAN, L.L.P., Raleigh, North Car-
olina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   On August 1, 2002, St. Paul Reinsurance Company, Limited ("St.
Paul") brought this declaratory judgment action against its insured,
Clarence Rudd, in the Eastern District of North Carolina. St. Paul
sought a determination that it had no duty to defend Rudd in a civil
action brought in state court, and that it was not obligated to indem-
nify him for any liability arising therefrom. As a basis for these
claims, St. Paul asserted that Rudd had failed to timely notify St. Paul
of the pendency of the state court civil action. Rudd counterclaimed,
alleging that St. Paul had breached its contractual obligations and
committed unfair and deceptive trade practices. The district court
granted summary judgment to St. Paul on all claims. St. Paul Reins.
Co., Ltd. v. Rudd, No. CA-01-568-5-BO(3), Order (E.D.N.C. July 25,
2002) (the "Order"). Rudd has appealed and, as explained below, we
vacate and remand.

                                   I.

                                  A.

   On February 3, 1999, St. Paul, as insurer, issued a commercial gen-
eral liability policy (the "Policy") to Rudd, as its insured, effective
until February 3, 2000. The Policy covered various rental properties
owned by Rudd in Louisburg, Franklin County, North Carolina.1 Pur-
    1
   Although several of Rudd’s rental properties were located in and
around Louisburg, where he grew up, Rudd resides in Wake County,
                    ST. PAUL REINSURANCE v. RUDD                       3
suant to the Policy, St. Paul was responsible for "those sums that the
insured becomes legally obligated to pay as damages because of bod-
ily injury or property damage," and St. Paul had "the right and duty
to defend any suit seeking those damages." The Policy also provided
that Rudd was obliged to notify St. Paul "as soon as practicable of an
occurrence or an offense" that may result in a claim or lawsuit.
Although St. Paul asserts that it mailed Rudd a copy of the Policy,
Rudd testified that he never received it.

   On June 5, 1999, a woman named Amy Watson was injured when
she fell down the front steps of a rental unit owned by Rudd, and cov-
ered by the Policy, at 302 Cedar Street in Louisburg. On July 21,
1999, Watson brought suit against Rudd in the Superior Court of
Wake County (the "Watson Suit"), and Rudd was served with process
three months later, on October 15, 1999.2 Watson alleged that Rudd
was legally responsible for her injuries because he knew that the front
steps of the Cedar Street property were in a dangerous condition. The
summons ordered Rudd to serve a written answer to the complaint
"upon the plaintiff or plaintiff’s attorney within thirty (30) days after
[being] served," and it informed him that, if he failed to do so, Wat-
son had the right to "apply to the Court for the relief demanded in the
complaint." Rudd contends that he understood the summons to mean
that, if he failed to respond, "they would take you to court." He did
not hire an attorney to represent him in the Watson Suit because he
"didn’t have the money for lawyers then."

  Rudd failed to respond to Watson’s complaint in a timely manner
and, on November 23, 1999, the Clerk of the Superior Court entered
default against him.3 In December of 1999, Watson applied to the

North Carolina. Rudd is a high school graduate, and he earns his primary
livelihood from an automobile repair shop that he operates in Wake
County. Rudd has owned as rental properties "a couple of small mobile
home parks" and a "few houses." He obtained several of his rental prop-
erties from his brother, and he "assumed his [brother’s] insurance" on
those properties.
   2
     Sometime prior to being served with process, Rudd received a letter
from Watson’s counsel informing him of her fall on his premises and of
her resulting injuries.
   3
     Pursuant to Rule 55 of the North Carolina Rules of Civil Procedure,
when "a party against whom a judgment for affirmative relief is sought
4                    ST. PAUL REINSURANCE v. RUDD
court for a default judgment. Rudd personally attended a court pro-
ceeding on the Watson Suit sometime during the spring of 2000, and
he maintains that it was not until then that he was aware of the possi-
ble consequences of the default entered against him. According to
Rudd, he then knew that he would not be permitted to "show his
side." During this proceeding, the Superior Court informed Watson
that, in order to obtain a default judgment, she would be required to
present evidence of damages. Shortly thereafter, on June 5, 2000,
Rudd gave notice of the Watson Suit to the Louisburg insurance agent
who had sold him the Policy. Two days later, on June 7, 2000, the
agent notified the underwriter of the existence of the Watson Suit, and
the underwriter in turn notified St. Paul.4

   Rudd thereafter received a letter from St. Paul, dated July 6, 2000,
advising him that St. Paul would "undertake action on [his] behalf in
an attempt to have the default vacated," but only with the understand-
ing that it had not waived any "rights to disclaim coverage . . .
because of late notice and prejudice . . . as a result of [Rudd’s] failure
to report [the Watson Suit] to [St. Paul] as required under the terms
and conditions of the [P]olicy." By this letter, St. Paul further advised
Rudd that, if it was unable to vacate the default, it would neither
defend nor indemnify Rudd in the Watson Suit.

   On behalf of Rudd, St. Paul then retained the services of attorney
Brian Beverly of Raleigh, North Carolina. Mr. Beverly and his law
firm promptly filed a motion seeking to set aside the default, which
Watson opposed. By order of October 16, 2000, the Superior Court
declined to set aside the default. Both before and after this motion
was denied, Beverly prepared to defend the Watson Suit on the merits

has failed to plead, . . . and that fact is made to appear by affidavit,
motion of attorney for the plaintiff, or otherwise, the clerk shall enter his
default." N.C. R. Civ. P. 55(a). Under that rule, after a default has been
entered, a defendant is precluded from contesting liability. The court may
nevertheless, prior to entering a "default judgment," conduct a hearing to
assess damages. N.C. R. Civ. P. 55(b)(2).
  4
    The underwriter for the Policy, Tapco Underwriters, notified Westco
Claims Management Services, St. Paul’s claims administrator, of the
Watson Suit. We refer to Westco and St. Paul collectively as "St. Paul."
                    ST. PAUL REINSURANCE v. RUDD                       5
                                5
of both liability and damages. He advised St. Paul that, even if the
Superior Court declined to set aside the default, there was a possibil-
ity "to mitigate the extent of Plaintiff’s damages." At St. Paul’s direc-
tion, Beverly sought to withdraw from further representation of Rudd
in the Watson Suit and, on January 29, 2001, the Superior Court
granted his motion to withdraw. Following his withdrawal, Beverly
nevertheless remained involved in limited discussions involving Wat-
son’s attorney, Rudd, and St. Paul concerning the case. In his affida-
vit, Beverly noted that "Rudd cooperated fully and did everything
which was asked of him in assisting with the defense of the case."

   A month later, in a letter dated February 28, 2001, Watson’s coun-
sel advised Beverly that Watson had changed her position on vacating
the default against Rudd, and she would "waive and voluntarily set
aside the entry of default against Mr. Rudd if [St. Paul would] agree
to reinstate [its] defense and insurance coverage to Mr. Rudd." Nei-
ther Beverly nor St. Paul responded to the letter from Watson’s coun-
sel and, on March 26, 2001, a default judgment was entered against
Rudd in the Watson Suit, in the sum of $135,000, plus costs and inter-
est. Rudd demanded that St. Paul satisfy the judgment, but St. Paul
refused.

   Thereafter, on August 1, 2001, St. Paul brought this declaratory
judgment action against Rudd, invoking the district court’s diversity
jurisdiction and seeking a determination that it "had no obligations of
defense or indemnity under the Policy to Rudd." Rudd counter-
claimed against St. Paul for breach of contract and for unfair and
deceptive trade practices. On April 9, 2002, St. Paul moved the dis-
trict court for summary judgment against Rudd, which was granted.
Order at 6.

                                    B.

   North Carolina uses a three-part test to assess whether an insurer
may be discharged from its contractual obligations to defend and
indemnify its insured due to late notice of a claim. See Great Am. Ins.
  5
   In preparation for defending Rudd, Beverly reviewed Watson’s medi-
cal bills and records, deposed Watson and her treating physician, and
prepared an answer to be filed on behalf of Rudd in the Watson Suit.
6                   ST. PAUL REINSURANCE v. RUDD
Co. v. C.G. Tate Constr. Co., 340 S.E.2d 743, 746-47 (N.C. 1986)
("Great American").6 First, an insurer must demonstrate that the
notice provided to it by its insured was untimely. Id. at 746. Second,
if the insurer shows that notice was late, the burden shifts to the
insured, who must demonstrate that the delay was "occasioned in
good faith." Id. at 747. Finally, if the insured is found to have acted
in good faith, the insurer’s contractual duties will nonetheless be dis-
charged if the insurer can show that it was prejudiced by the delay in
notification. Id. at 746.

   In awarding summary judgment, the district court concluded that
St. Paul had demonstrated that Rudd had delayed in notifying it of the
Watson Suit. Order at 4. It then concluded that Rudd’s delay was not
occasioned in good faith, "find[ing] that [Rudd] purposefully and
knowingly failed to notify the insurer." Id. Accordingly, on July 25,
2002, the court awarded summary judgment to St. Paul on all claims.
Id. at 6. Rudd has timely appealed, and we possess jurisdiction pursu-
ant to 28 U.S.C. § 1291.

                                   II.

   We review an award of summary judgment by a district court de
novo. Hartsell v. Duplex Prods. Inc., 123 F.3d 766, 771 (4th Cir.
1997). On summary judgment, we construe the underlying facts in the
light most favorable to the party opposing the motion. Lone Star
Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 928 (4th
Cir. 1995). We may uphold an award of summary judgment only "if
the pleadings, depositions, answers to interrogatories, and admissions
on file, together with the affidavits, if any, show that there is no genu-
ine issue as to any material fact and that the moving party is entitled
to a judgment as a matter of law." Fed. R. Civ. P. 56(c). Additionally,
we are guided by the principle that "summary judgment is rarely
appropriate in actions in which the litigant’s state of mind, motive, or
subjective intent is an element of [the] plaintiff’s claim." Liberty Mut.
Ins. Co. v. Pennington, 573 S.E.2d 118, 124-25 (N.C. 2002) (internal
quotation marks omitted); see also Fortress Re, Inc. v. Cent. Nat’l Ins.
    6
   The parties agree that North Carolina law applies to the interpretation
of the Policy, and they also agree that the Great American decision
establishes the controlling legal principles for resolution of this case.
                     ST. PAUL REINSURANCE v. RUDD                        7
Co. of Omaha, 766 F.2d 163, 166 (4th Cir. 1985) ("[A] subjective
standard for determining whether an insured acted in good faith
makes it unlikely that the issue can be resolved by summary judg-
ment.").

                                   III.

   Rudd asserts that the district court erred in awarding summary
judgment to St. Paul, because there exists a genuine issue of material
fact on whether his delay in notifying St. Paul was in bad faith. He
maintains that a determination of good or bad faith requires a subjec-
tive inquiry, and that he has presented sufficient evidence from which
a rational trier of fact could find that he acted in good faith. Addition-
ally, Rudd asserts that St. Paul was not prejudiced in any way by his
delay in notification, because Watson had agreed to set aside his
default. St. Paul responds that the court properly found Rudd’s delay
to be in bad faith, and that, in any event, the delay has caused it preju-
dice. In weighing these competing assertions, we apply North Caroli-
na’s three-part Great American test to determine whether St. Paul’s
contractual obligations to defend and indemnify Rudd were dis-
charged by Rudd’s delay in notification.

                                    A.

   With respect to the first prong of the Great American test, the
Supreme Court of North Carolina has held that the question of "[h]ow
much time must pass between the occurrence and notice before the
period is determined to be a ‘delay’ is a question of law for the court."
Great American, 340 S.E.2d at 747. The court observed that, "unless
the insurer’s allegations that notice was not timely are patently
groundless, this first part of the test is met by the fact that the insurer
has introduced the issue to the court." Id. It is uncontroverted that
Rudd waited nearly eight months, and permitted a default to be
entered against him in Superior Court, before notifying St. Paul of the
Watson Suit. As such, the district court properly concluded that
Rudd’s delay in notifying St. Paul of the Watson Suit satisfied the
first prong of the Great American test. Order at 4.
8                    ST. PAUL REINSURANCE v. RUDD
                                     B.

   Turning to the second prong of Great American, we observe that,
where an insured’s bad faith is disputed, the trier of fact,7 in order to
find that the insured acted in bad faith, must find: (1) that the insured
knew he was at fault or that others claimed he was at fault; and (2)
that the insured made a "deliberate decision not to notify" the insurer.
Great American, 340 S.E.2d at 747. The Supreme Court of North
Carolina has recognized and emphasized that both of these require-
ments are "‘subjective’ inquiries — they ask not what a reasonable
person in the position of the insured would have known, but what the
insured actually did know." Id. (emphasis in original). Accordingly,
we must assess whether either of these aspects of the good faith
inquiry is disputed here.

   On the first prong of the good faith inquiry, we agree with the dis-
trict court that it is undisputed that Rudd knew that Watson alleged
he was "at fault" for the injuries she suffered on his property. Order
at 4. Indeed, in his deposition, Rudd acknowledged receiving not only
service of process on the Watson Suit, but also a letter from Watson’s
attorney notifying him of her injuries. On these admissions, it is clear
that Rudd knew that Watson claimed he was liable for her injuries.
Therefore, the first prong of the good faith inquiry is satisfied.

   It is the second prong of the good faith inquiry — whether Rudd
made a deliberate decision not to notify St. Paul of the Watson Suit
— that gives us pause. The district court, in "finding" that Rudd had
acted in bad faith, reasoned that, because Rudd knew the Watson Suit
had been filed, and because he knew also that a default had been
entered against him, he "made a purposeful decision not to notify the
insurer."8 Order at 5. In inferring that Rudd made a deliberate decision
not to notify St. Paul, the court conflated the two inquiries North Car-
    7
     The trier of fact in most instances will be a jury. In proper circum-
stances, such as in a bench trial, a trial judge is entitled to make findings
of fact.
   8
     It is generally inappropriate for a court to make findings of fact in
summary judgment proceedings. Instead, the court is obliged to accept
and view the facts in the light most favorable to the non-movant. See
Lone Star, 43 F.3d at 928.
                    ST. PAUL REINSURANCE v. RUDD                        9
olina requires us to make in assessing subjective good faith: knowl-
edge of the claim, plus a deliberate decision not to notify the insurer.
Although a close question, taking the facts in the light most favorable
to Rudd, we are unable to agree that, because Rudd knew of the Wat-
son Suit, he necessarily made a deliberate decision not to notify St.
Paul.

   We must assess and decide if, on this record, there is a disputed
issue of fact regarding whether Rudd deliberately decided not to
notify St. Paul. In this connection, Rudd has offered several explana-
tions for his failure to provide earlier notice to St. Paul of the Watson
Suit. These explanations include: (1) that he never received a copy of
the Policy from St. Paul, and that he was thus unaware of his contrac-
tual obligation thereunder to inform St. Paul of pending claims; (2)
that he "thought [he] would take care of it [himself]"; (3) that he had
previously filed insurance claims for fire losses on his properties,
which were paid despite delays in filing the claims;9 and (4) that he
had previously been sued for injuries sustained by persons on his
rental properties, and that those suits were dismissed despite the fact
that he had taken no action and had failed to notify his insurer at all.

   As we have observed, "summary judgment is rarely appropriate in
actions in which the litigant’s state of mind, motive, or subjective
intent is an element of plaintiff’s claim," Pennington, 573 S.E.2d at
124-25 (internal quotation marks omitted). In the circumstances here,
particularly Rudd’s prior experiences in filing insurance claims for
fire damages sustained to his properties "months" after the incidents,
as well as his assertion that he never received a copy of the Policy and
was thus unaware of his contractual obligations thereunder, a trier of
fact could find that Rudd did not deliberately decide not to notify St.
Paul. Viewing the facts in the light most favorable to Rudd, a rational
trier of fact could find that Rudd was simply a hapless or do-less
insured, and that he was negligently unaware of his duty to notify St.
Paul. In Great American, the court noted that, where an insured "does
not know he is covered" or "negligently forgets to report [an] acci-
dent," the resulting delay will be found to be in good faith. Thus,
  9
   Rudd testified that he did not recall how much time had passed before
he notified his insurer of the fire damages to his properties, but that he
believed he had waited "a few months."
10                   ST. PAUL REINSURANCE v. RUDD
while St. Paul may convince a trier of fact otherwise, Rudd did not,
for summary judgment purposes, make a deliberate decision not to
notify St. Paul of the Watson Suit.10 As such, the district court erred
in finding that Rudd acted in bad faith.

                                     C.

   On the third prong of the Great American test, we could affirm St.
Paul’s award of summary judgment, notwithstanding the issue of
Rudd’s good faith, were St. Paul undisputably prejudiced by Rudd’s
delay in notifying the insurer of the Watson Suit.11 Great American,
340 S.E.2d at 747. And, as a general proposition, an entry of default
may constitute some evidence that an insurer has been prejudiced. Cf.
S.C. Ins. Co. v. Hallmark Enters., 364 S.E.2d 678 (N.C. Ct. App.
1988) (finding insurer prejudiced where it did not receive notice of
claim until more than one year after default judgment was entered).
Here, however, Watson had agreed to set aside the default against
Rudd if St. Paul consented to reinstate its insurance coverage.12 Fur-
  10
      The district court discounted Rudd’s contention that he had never
received a copy of the Policy, concluding that, because "the mailing was
never returned, the Court [could] presume that the Policy was received."
Order at 5. Although the mailing of the Policy creates a presumption that
it was received, the presumption is rebuttable. See North Carolina v.
Curtis, 326 S.E.2d 90, 93 (N.C. Ct. App. 1985). Here, Rudd rebuts the
presumption, by asserting that he did not receive the Policy. Id. This
assertion, although conclusory, could permit a rational trier of fact to find
that Rudd had not received the Policy (which would make it more likely
that he had acted in good faith in failing to notify St. Paul). The court
also concluded that, even if Rudd did not receive a copy of the Policy,
he was not relieved "of the duty to abide by the terms of the Policy."
Order at 5. Whether Rudd is otherwise bound by the terms of the Policy,
however, is a separate objective inquiry. Our concern here is a subjective
one: whether Rudd made a deliberate decision to hide the Watson Suit
from St. Paul.
   11
      An appellate court is entitled, in appropriate circumstances, to affirm
an award of summary judgment on an alternate or different ground from
that decided by the lower court. See Lowe v. Sporicidin Int’l, 47 F.3d
124, 131 (4th Cir. 1995).
   12
      St. Paul contends that "Ms. Watson had no legal power to give effect
to her proposal" to waive and voluntarily set aside the entry of default
                     ST. PAUL REINSURANCE v. RUDD                        11
thermore, Beverly, who St. Paul hired to represent Rudd, informed the
insurer that he was prepared to defend Rudd on the liability issues
and, if the default was not set aside, on the damages inquiry as well.
Indeed, Beverly had advised St. Paul that there were "arguments to
mitigate the extent of [Watson’s] damages." In such circumstances,
we are unable to affirm summary judgment in favor of St. Paul on the
alternate ground that it was indisputably prejudiced by late notice of
the Watson Suit.

                                    IV.

  Pursuant to the foregoing, we vacate the entry of summary judg-
ment in favor of St. Paul and remand for further proceedings.13

                                          VACATED AND REMANDED

against Rudd. Appellee’s Br. at 19. St. Paul provides us with no legal
authority to support this proposition, and we are unwilling to accept its
bald assertion that a North Carolina court is without authority to set aside
a default in response to a joint motion made before entry of a default
judgment.
  13
     In awarding summary judgment to St. Paul, the court dismissed
Rudd’s counterclaims against St. Paul for breach of contract and unfair
and deceptive trade practices without specifically discussing them. Rudd
has also appealed their dismissal and, because we vacate the summary
judgment award to St. Paul, we also reinstate Rudd’s counterclaims.